United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2741
                       ___________________________

                            United States of America

                               Plaintiff - Appellee

                                        v.

                                Thomas Reddick

                             Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: September 25, 2018
                           Filed: November 30, 2018
                                 ____________

Before WOLLMAN, KELLY, and ERICKSON, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

       On April 4, 2017, Thomas Reddick was convicted of two counts of being a
felon in possession of a firearm. On July 21, 2017, the district court1 sentenced
Reddick to two concurrent 45-month terms of imprisonment. Reddick now appeals


      1
       The Hon. Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
the district court’s denial of a pre-trial motion to suppress evidence of a firearm,
related to the conviction on the second count of felon in possession of a firearm.
Reddick asserts there was no valid basis for Sgt. St. Laurent of the Blytheville Police
Department to effectuate an investigatory stop or conduct a pat-down search which
led to the discovery of the firearm. We conclude the investigatory stop and eventual
frisk were each valid under Terry v. Ohio, 392 U.S. 1 (1968), and affirm.

      I.     Background

      On January 14, 2014, the police responded to a domestic relations call
involving a vehicle near 712 Clearlake in Blytheville, Arkansas. The suspect
involved in the incident fled the vehicle on foot. Officer Michael Dannar was left to
secure the scene. The incident had caused a crowd of onlookers to gather which
complicated Dannar’s task. While Dannar was securing the scene and instructing
onlookers to stay back, a man later identified as Reddick directly approached Dannar
and the car. Dannar told the man to stop, stating, “If you’re coming after the car,
you’re not getting it.” Dannar later explained this command by relating past
experiences where persons who have no legitimate ownership interest in a vehicle
abandoned during a police interaction appear and falsely claim ownership or a right
to possess the abandoned vehicle. Reddick responded to Dannar’s instructions by
gesturing with his arms at Dannar without removing his hands from his large, bulky
coat pockets. Reddick did not follow Dannar’s instructions to stop approaching the
vehicle.

        At approximately the same time, Sgt. St. Laurent arrived to aid Dannar at the
scene. Dannar told St. Laurent that an unidentified man (Reddick) was trying to walk
onto the crime scene. Dannar asked St. Laurent to identify the man. St. Laurent later
testified that based on the urgent tenor of Dannar’s voice, he understood that he
needed to act quickly.



                                         -2-
        St. Laurent approached Reddick, who was standing slightly outside the crime
scene. Reddick continued to have his hands in his coat pockets. St. Laurent asked
him what he was doing and why he would not leave. St. Laurent thought Reddick’s
answers were “evasive.” Reddick claimed not to have any identification on him. St.
Laurent noticed that Reddick had his hands in his pockets. St. Laurent repeatedly
asked Reddick to remove his hands from his pockets. While Reddick would briefly
comply and remove his hands, he kept placing them back in his pockets. St. Laurent
later testified that, in his experience, those carrying a weapon will frequently touch
it as if to reassure themselves that it is still there. St. Laurent explained that
Reddick’s actions made him concerned that the encounter could “evolve into
something more.”

      St. Laurent announced that he would pat the man down as a safety precaution
and asked the man whether he had anything on him that an officer should know
about. Reddick hesitated before saying, “No.” As Reddick turned around, his coat
swung out, leading St. Laurent to believe that something of some substance was in
Reddick’s coat pocket. St. Laurent conducted the frisk and found a .38 caliber Smith
and Wesson revolver. At trial, Dannar admitted that he knew of no relationship
between Reddick and the original domestic relations incident.

       Reddick unsuccessfully moved the district court to suppress the firearm on the
theory that he was searched in violation of the Fourth Amendment. The district court
held that the officer conducted a valid Terry stop. Reddick appeals.

      II.    Discussion

       “We review the denial of a motion to suppress de novo but review underlying
factual determinations for clear error, giving due weight to the inferences of the
district court and law enforcement officials.” United States v. Hager, 710 F.3d 830,
835 (8th Cir. 2013) (quoting United States v. Nichols, 574 F.3d 633, 636 (8th Cir.

                                         -3-
2009)). “We affirm a denial of a motion to suppress unless the district court’s
decision ‘is unsupported by substantial evidence, based on an erroneous interpretation
of applicable law, or, based on the entire record, it is clear a mistake was made.’” Id.
(quoting United States v. Hastings, 685 F.3d 724, 727 (8th Cir. 2012)).

       Reddick challenges both the initial investigatory stop and the subsequent
protective frisk. Police officers may constitutionally conduct an investigatory search
“if they have a reasonable, articulable suspicion of criminal activity.” United States
v. Sawyer, 588 F.3d 548, 556 (8th Cir. 2009), abrogated on other grounds by United
States v. Eason, 829 F.3d 633, 641 (8th Cir. 2016). “When justifying a particular
stop, police officers ‘must be able to point to specific and articulable facts which,
taken together with rational inferences from those facts, reasonably warrant that
intrusion.’” Id. (quoting Terry, 391 U.S. at 21).

       St. Laurent initiated the investigatory stop at Dannar’s request. The
circumstances surrounding the stop meet the threshold “minimal level of objective
justification.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (quoting United States
v. Sokolow, 490 U.S. 1, 7 (1989)). The scene was hectic, with a large crowd of
onlookers. The officers needed to secure the vehicle while searching for the
driver-suspect in the domestic relations incident. Before St. Laurent arrived, Dannar
was the only law enforcement officer present. Dannar reported that Reddick
repeatedly attempted to access the crime scene. Dannar’s experience with individuals
attempting to illegally obtain possession of vehicles that have been abandoned in the
course of a police investigation made him concerned about Reddick’s “direct”
approach to the vehicle (in contrast to other onlookers). Reddick failed to follow
Dannar’s instructions to stop approaching the vehicle and instead gestured with his
arms while keeping his hands in his pockets. Each of these factors, when viewed in
their combined totality, supported the officers’ reasonable suspicion of criminal
activity.



                                          -4-
       Reddick argues that each of these factors is also consistent with innocent
activity, but that alone does not answer whether an officer possesses reasonable
suspicion. See, e.g., Sokolow, 490 U.S. at 9-10 (quoting Terry, 391 U.S. at 21)
(“Terry itself involved a ‘series of acts, each of them perhaps innocent’ if viewed
separately, ‘but which taken together warranted further investigation.’”). Law
enforcement officers are entitled to evaluate the totality of the circumstances in
deciding whether reasonable suspicion is present, and they may possess reasonable
suspicion even when innocent explanations can be put forward for each individual
circumstance. Cf. Navarette v. California, 572 U.S. 393, 403 (2014) (quoting United
States v. Arvizu, 534 U.S. 266, 277 (2002)) (explaining that “reasonable suspicion
need not rule out the possibility of innocent conduct”). Here those circumstances
provided reasonable suspicion that Reddick was engaged in criminal activity.

       Reddick also contests the legality of St. Laurent’s protective frisk. Officers
may conduct a protective search under Terry “where a police officer observes unusual
conduct which leads him reasonably to conclude in light of his experience that
criminal activity may be afoot and that the person [ ] with whom he is dealing may
be armed and presently dangerous.” United States v. Dortch, 868 F.3d 674, 678 (8th
Cir. 2017) (alteration in original) (quoting United States v. Davis, 202 F.3d 1060,
1061 (8th Cir. 2000)). “The officer need not be absolutely certain that the individual
is armed; the issue is whether a reasonably prudent man in the circumstances would
be warranted in the belief that his safety or that of others was in danger.” United
States v. Oliver, 550 F.3d 734, 738 (8th Cir. 2008) (quoting Terry, 392 U.S. at 27).

      St. Laurent articulated specific facts that objectively support the pat-down. The
most important fact is Reddick’s repeated placement of his hands in his large coat
pockets, in disregard of St. Laurent’s requests and in a manner that St. Laurent’s
experience led him to conclude was associated with possession of a weapon. Cf.
Davis, 202 F.3d at 1063 (8th Cir. 2000) (noting in the context of a consensual
encounter that an individual’s actions “may both crystallize previously unconfirmed

                                         -5-
suspicions of criminal activity and give rise to legitimate concerns for officer safety”).
St. Laurent also drew the reasonable inference from Dannar’s “urgent” tone of voice
that Reddick posed a potential risk to the police at the scene. Dannar, not St. Laurent,
explained that it was not “unusual” for strangers to attempt to possess vehicles
unlawfully in these situations—but that context helps explain Dannar’s tone of voice.
From Dannar’s tone of voice, St. Laurent could draw both the inference that “criminal
activity [was] afoot” and that the situation may present some danger. Under these
circumstances, in which Reddick repeatedly disregarded officer instructions
concerning the location of his hands relative to his coat pockets, we cannot conclude
that it was unreasonable for an officer to engage in a brief protective search of those
same pockets.

      III.   Conclusion

      We affirm.
                        ______________________________




                                           -6-